Citation Nr: 1820632	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  08-09 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an increased rating for a low back disability, rated at 20 percent from January 1, 2007, 100 percent from January 2, 2009, and 40 percent from May 1, 2009. 

2. Entitlement to an increased rating for radiculopathy of the right lower extremity, rated at 20 percent.

3. Entitlement to an increased rating for radiculopathy of the left lower extremity, rated at 20 percent prior to March 28, 2014, and 40 percent thereafter.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 1, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1985.

This case comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California that assigned a temporary evaluation of 100 percent effective August 3, 2006. The rating decision also assigned a 20 percent evaluation effective, January 1, 2007. Jurisdiction over the case was subsequently transferred to the Reno, Nevada RO.

During the appeal period a July 2009 rating decision granted a temporary 100 percent rating for convalescence following spinal fusion from January 2, 2009, through April 2009, and assigned a 40 percent schedular rating, effective May 1, 2009. A November 2011 rating decision granted service connection for bilateral lower extremity radiculopathy and assigned a 20 percent disability rating, effective January 1, 2007. A September 2013 rating decision granted TDIU, effective May 1, 2009. A July 2014 rating decision increased the evaluation of left lower extremity radiculopathy from 20 percent disabling to 40 percent disabling, effective March 28, 2014.

The Veteran testified in support of these claims at a travel board hearing before another Veterans Law Judge in May 2010. That Veterans Law Judge is not available to participate in this case. In February 2017, the Board advised the Veteran of his right to testify at a new hearing, and afforded him 30 days to indicate if he wished to do so.  The Veteran did not respond, and the Board will proceed with adjudication of his appeal.  


FINDINGS OF FACT

1. From January 1, 2007 to January 1, 2009, the Veteran's service-connected lumbar spine disability manifested in severe pain and limitation of motion, with additional functional loss due to pain, weakness and fatigue most closely approximating limitations of flexion to 30 degrees or less during flare-ups; the Veteran's spine was not ankylosed, nor was the Veteran prescribed bed rest by a physician for at least six weeks during a twelve month period. 

2. From May 1, 2009 to the present, the Veteran's service-connected lumbar spine disability manifested in severe pain and limitation of motion, with limitation of flexion of 30 degrees or less; the Veteran's spine was not ankylosed, nor was the Veteran prescribed bed rest by a physician for at least six weeks during a twelve month period.   

3. For the entire appeal period, the Veteran's right and left lower extremity radiculopathies have manifested in incomplete paralysis of the sciatic nerve that is wholly sensory in nature.  

4. For the period prior to May 1, 2009, the evidence of record favors a finding that the Veteran's service-connected disabilities prevented him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent rating from January 1, 2007 to January 1, 2009, but no higher, for the Veteran's service-connected lumbar spine disability have been met. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.71a, Diagnostic Code (DCs) 5242, 5243 (2017).

2. From May 1, 2009 to the present day, the criteria for the assignment of disability rating greater than 40 percent for the Veteran's service-connected lumbar spine disability have not been met. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.71a, Diagnostic Code (DCs) 5242, 5243 (2017).

3. The criteria for a rating higher than 20 percent for the Veteran's service- connected radiculopathy of the right lower extremity have not been met. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5293, 5243, 4.124(a) Diagnostic Code 8520 (2017).

4. The criteria for a rating higher than 20 percent prior to March 28, 2014, and higher than 40 percent thereafter, for the Veteran's service-connected radiculopathy of the left lower extremity have not been met. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5293, 5243, 4.124(a) Diagnostic Code 8520 (2017).

5. For the period prior to May 1, 2009, the criteria for entitlement to TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings 

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria. 38 U.S.C. § 1155. Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In addition, the entire history of the veteran's disability is also considered. Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life. 38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield 21 Vet. App. 505 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

I. Low Back Disability

The Veteran's spine disability is currently rated under Diagnostic Code 5242 (degenerative arthritis of the spine).  Under 38 C.F.R. § 4.71a, all spine disabilities rated under Diagnostic Codes 5235-5242 are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A maximum 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The normal range of motion for the thoracolumbar spine is from 0 degrees to 90 degrees forward flexion, 0 degrees to 30 degrees extension, 0 degrees to 30 degrees left and right lateral flexion, and 0 degrees to 30 degrees left and right lateral rotation. 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71, Plate V. Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. Id

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or atrophy. Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.4 and 4.45 must be considered. DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant. Johnston v. Brown, 10 Vet. App. 80, 85 (1997). There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain, without objective functional loss, does not require that a higher rating be assigned. The assignment of highest rating for pain without other objective findings would lead to potentially 'absurd results'. Id. at 43. 

The General Rating Formula also provides for the assignment of separate disability ratings under appropriate diagnostic codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment. 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (1).

Diagnostic Code 5243 also is potentially applicable to the Veteran's lumbar spine claim. Diagnostic Code 5243 addresses intervertebral disc syndrome (IVDS). Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks during the past 12 months 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS. 

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS, Note (1). 

The Veteran filed his increased rating claim for his low back disability in August 2006.  Based surgery and convalescence occurring at the time, he was awarded a temporary total (100 percent) rating from August 3, 2006 to December 31, 2006.  A 20 percent rating was assigned from January 1, 2007 to January 1, 2009.  The Veteran underwent another spine surgery in January 2009, and the RO awarded a second temporary total rating, effective January 2, 2009 to April 30, 2009.  A 40 percent rating has been assigned from May 1, 2009 to the present day.   The Veteran's appeal stems from disagreements with the 20 percent rating assigned between January 2007 and January 2009, and the 40 percent rating assigned from May 1, 2009 to the present day.   

To warrant a rating greater than 20 percent under the General Rating Formula, limitation of flexion to 30 degrees or less must be shown, or the presence of favorable ankylosis of the thoracolumbar spine.  As discussed below, although the Veteran has been able to forward flex to greater than 30 degrees upon examination during this period, the Board is awarding a higher 40 percent rating based on demonstrated additional functional impairment due to pain, weakness and fatigue under the provisions of 38 C.F.R. § 4.40, 4.45, and the Court's holding in Deluca.  

A VA examination was performed in October 2006, during the period when the Veteran was recovering from his prior surgery.  At that time, the Veteran reported having pain in his back.  He described severe pain in the lumbar spinal area radiating down the left lower extremity, all the way to his toes.  He also reported having continuous daily pain.  The Veteran further reported only being able to walk 100 yards without stopping and that he has difficulty doing daily chores of living such as brushing his teeth due to his back pain.  Additionally, he had flare-ups every 2-3 days lasting up to 2-3 months precipitated by increased activity.

On examination, the Veteran's curvature of the spine was normal and there was symmetry with normal position of the head.  He could forward flex to 85 degrees, but with pain starting at 70 degrees.  The examiner noted that functioning was additionally limited by pain, weakness and lack of endurance following repetitive use.  The examiner did not identify the degree to which functioning was limited either during the testing, or generally during times of flare-ups or after repetitive use.  No ankylosis was identified.  

A private orthopedic spine surgeon submitted a letter dated September 28, 2007 indicating that the Veteran was unable to stand for an extended period of time and was unable to walk even 50 feet with taking a break.  He also stated that the Veteran is "unable to perform any bending positions."  

VA treatment records received in March 2008 consistently note the Veteran's complaints of chronic back pain.  On October 5, 2007, the Veteran reported constant back pain and the "inability to do anything at home."  On November 1, 2007, the Veteran reported chronic back pain with minimal activity.  

The Veteran was examined again in April 2008.  He had an occasionally unstable gait and reported a history of falls in the past year.  He sustained fractured ribs in March 2007 from a fall.  His functional assessment results included the inability to perform recreation activities and limitation to a semi-sedentary lifestyle due to his back condition.  It is noted that he was limited in his ability to lift 40 pounds, prolonged sitting (45 minutes), or prolonged standing (15 minutes).  He further reported difficulty with stairs, steps, and ladders and that could not squat, stoop, crawl, or kneel.

The April 2008 VA examiner noted onset of lower back pain at 0 to 70 degrees, but then indicated that the end of pain and discomfort was actually 0-40 degrees.  At the time, there was no apparent additional functional impairment following repetitive use or loss of range of motion with movement of the thoracolumbar spine.  Again, the examiner did not estimate the extent to which functional loss exists during periods of flare up.  

At a May 2008 VA examination, an examiner noted that the Veteran had intervertebral disc syndrome.  The Veteran reported that four months earlier (i.e. January 2008), he had experienced incapacitation due to severe low back pain for three days, and was advised to bed rest for three days.  The examiner indicated that the Veteran had flare-ups, and that the precipitating factors were any repetitive motion like bending, stooping, lifting objects, and walking.  The frequency of flare-ups was daily.  The examiner indicated that the Veteran is "unable to function during the day if he is in pain."  

As noted above, the Veteran's disability became so severe, as to require spinal fusion surgery again in January 2009.

Based on the evidence noted above, the Board finds that although range of motion testing during this time period showed that the Veteran was able to forward flex beyond 30 degrees, when factoring in functional loss due to pain, fatigue and weakness, the Veteran's symptoms most closely approximate those contemplated by the 40 percent rating.  No VA examiner has estimated the Veteran's additional range of motion loss during flare-ups during this time period, although it is clear from the descriptions provided by treating physicians that the Veteran's flare-ups are frequent and can be severe and debilitating.  During the two year period between the Veteran's back surgeries, the Veteran had clear trouble walking even short distances, sitting or standing for long periods, and experienced falls.  His private orthopedic spine surgeon noted in September 2007 that the Veteran was "unable to perform any bending positions," presumably during flares (as he clearly could bend his back at each VA examination during the period under review).  The Veteran noted that he was placed on bed rest for three days in 2008.  His flare-ups occurred daily, and were described by the May 2008 VA examiner as causing the Veteran to be "unable to function."  The Veteran required a second surgery in January 2009.   In light of the fact that the VA examination reports during this time period fail to adequately discuss additional functional impairment due to flare-ups in this case, and that those treatment reports that do discuss flare-ups articulate severe debilitation, with limited motion and requiring rest, the Board finds that a 40 percent disability rating is warranted under the General Ratings Formula, when considering Deluca factors.  

With this award, the Veteran is now in receipt of a 40 percent rating from January 1, 2007 to January 1, 2009, and from May 1, 2009 to the present day.  The remainder of the analysis will focus on whether a rating higher than 40 percent can be awarded during either of these two periods.

The Veteran underwent a VA examination in June 2009. The examination report shows complaints of fatigue, decreased motion, stiffness, pain, and spasms. The Veteran reported that he walks with a cane and is only able to walk a few yards.  The examiner indicated objective evidence of lumbar flattening, spasm, atrophy, guarding, pain with motion, tenderness, and weakness, and indicated the spasm, tenderness, or guarding were severe enough to result in an abnormal gait or spinal contour. The range of motion was shown as forward flexion 0 to 25 degrees, extension 0 to 10 degrees, left lateral flexion 0 to 20 degrees, right lateral flexion 0 to 20 degrees, left lateral rotation 0 to 18 degrees, and right lateral rotation 0 to 18 degrees. The examiner indicated there was evidence of pain on motion and indicated repetitive use testing could not be accomplished due to the advance disability of the Veteran's lumbosacral condition.

As noted above, a July 2009 rating decision granted a temporary 100 percent rating for convalescence following spinal fusion from January 2, 2009, through April 2009, and assigned a 40 percent schedular rating, effective May 1, 2009

The Veteran testified at a hearing before the Board in May 2010. He testified that on a scale from one to 10 that he his back pain was 9, 10 or more. He also testified he is no longer to participate in his hobbies consisting of cooking, camping, woodwork, and photographer due to his back pain. Further, the Veteran testified that he believed his back disability warranted a higher rating because of overall impact the disability has had on his life. Specifically, he testified that if he dropped something he could not bend over to pick it up and that he could not play with his grandchildren. He described severe pain in the middle of his back and general stiffness and limited range of motion on a day-to-day basis. 

The Veteran underwent another VA examination in October 2010. He reported constant lower back pain.  His forward flexion was limited to 35 degrees and extension was limited to 5 degrees.  By a March 2014 VA examination, the Veteran was able to forward flex to 35 degrees, with painful motion starting at 20 degrees.  Ongoing records of treatment document complaints of pain, weakness and fatigue, but do not indicate that the Veteran has been unable to move his back. 

The Veteran's spine is now rated 40 percent disabling throughout the appeal
period (outside of temporary total ratings based on need of convalescence
following surgery), which is the maximum rating under the limitation of motion
codes for the lumbar spine.  In order to obtain a higher rating, ankylosis must be shown.  VA treatment records and examinations do not indicate any assessment of ankylosis at any time during the entire appeal period, and the Veteran does not contend he cannot move his spine. Thus, the Veteran, by definition, does not suffer from ankylosis. See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007) (ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  As such, further consideration of functional loss due to pain under 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet.App. 202 (1995) is not required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Since the Veteran is able to move his spine, no additional range of motion testing in weight bearing or in nonweightbearing, in passive or active motion, during flares or after repetitive use would avail the Veteran.  

A rating higher than 40 percent is also not available under the Formula for Rating Intervertebral Disc Syndrome because the Veteran was not shown to have experienced incapacitating episodes (requiring bed rest prescribed by a physician) for at least 6 weeks during a 12 month period during any time within the periods under review (excluding periods of time where he was rated 100 percent based on surgery and convalescence).   The Board recognizes that at the October 2010 VA examination, the examiner noted that during flare-ups, the Veteran would be incapacitated and would require rest for varying periods of time, upwards of 1 to 2 days per episode.  Even if such is the case, the corresponding treatment reports do not demonstrate that the Veteran was actually prescribed bed rest during flares for time periods sufficient to warrant the 60 percent rating under Diagnostic Code 5243 during the period under review.  

The Board recognizes, and in no way disputes, that the Veteran experienced ongoing and continuous low back pain throughout the period under review. The Veteran is competent to attest to his own observable symptoms, and the statements obtained from his physicians are consistent with the Veteran's own lay statements.  The Board has taken the Veteran's statements and descriptions of impairment under consideration in awarding a higher rating from 20 to 40 percent from January 1, 2007 to January 1, 2009.  For the reasons discussed above however, a higher schedular rating is unavailable either under the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome.  

The Board reiterates that Note (1) of the General Ratings Formula instructs VA to evaluate any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, separately, under an appropriate diagnostic code.  Significantly, the RO has already awarded the Veteran separate compensable ratings for bilateral lower extremity radiculopathy as due to his lumbar spine disability.  The Board will discuss the overall impairment caused by this disability in more detail below.  The evidence does not demonstrate the presence of bladder or bowel dysfunction or impairment.  

In sum, under the General Rating Formula, the Board concludes that the assignment of a 40 percent rating for his lumbar spine disability from January 1, 2007 to January 1, 2009 is warranted.  However, the assignment of a rating higher than 40 percent from January 1, 2007 to January 1, 2009, or from May 1, 2009 to the present day is denied.   

II. Bilateral Lower Extremities

A November 2011 rating decision granted service connection for bilateral lower extremity radiculopathy and assigned each lower extremity a 20 percent disability rating under Diagnostic Code 8520, effective January 1, 2007.  A July 2014 rating decision increased the evaluation of left lower extremity radiculopathy from 20 percent disabling to 40 percent disabling, effective March 28, 2014.

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve. Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling. Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling. 38 C.F.R. § 4.124a. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

At an October 2006 VA examination, the Veteran complained of numbness and weakness in the left lower extremity, with left foot pain that never goes away.  There was no muscle wasting of the lower extremities.  His Achilles reflexes were absent on both sides.  He could feel t monofilament over both right and left lower extremities and they were just about equal.  

In April 2008, a VA examiner noted that the Veteran exhibited diminished sensory perception to light touch although the lateral medial calf, the lateral medial foot, and at the level of the great toe on the left lower limb.  The veteran was able to feel the coolness of the floor in his bare feet.  The major muscle groups of the lower limbs were intact and satisfactory.  Motor strength was +5 of the hip flexors, knee quadriceps extensors and ankle dorsiflexors and extensors to the long toe.  Again, bilateral Achilles reflexes were absent.

In June 2009, a VA examiner indicated upon sensory examination that both lower extremities had impaired sense for vibration, pain (pinprick), light touch, position sense.  Reflexes were 2+ bilaterally.  

In October 2010, a VA examiner noted that the Veteran's major complaint was numbness down the left lower extremity, between 50 to 70 percent diminished sensation.  He had normal sensation of the coolness of the floor on the right side, but absence of coolness of the floor on the left side.  Sensory perception was impaired along the right medial foot and right great toe.  Impaired sensation was present on the medial and lateral aspects of the left leg, medial and lateral aspects of the left foot, and absent sensation of the left toe.  The Veteran had no noticeable or measurable atrophy of the thigh or calf.  Motor strength measurements were equal bilaterally.    Deep tendon reflexes at the patella were hyperreflexic bilaterally, and hyporeflexive at the right Achilles level, and nonexistent at the left Achilles level.  The examiner concluded that there is no noticeable paralysis of the nerves involving the motor control of the major muscle groups of the lower extremity.
More recently, at a March 2014 VA examination, the examiner noted decreased sensation at the thigh/knee, lower leg/ankle and foot/toes bilaterally.  The Veteran exhibited "mild" intermittent pain of the right lower extremity and "moderate" intermittent pain of the left lower extremity.  The examiner indicated that the Veteran's numbness of the right lower extremity was "moderate," and of the left lower extremity was "severe."  Overall, the severity of radiculopathy of the right lower extremity was determined to be "moderate," and the left "severe."  Significantly, there was no muscle atrophy, and strength was 4/5 at all locations.  

The Board initially notes that at no time during the appeal period has the Veteran exhibited complete paralysis of the sciatic nerve.  As such, an 80 percent rating for each lower extremity is not for application.  In considering the ratings for incomplete paralysis, when taking into account the objective neurological testing results described above, and the Veteran's longstanding complaints of leg pain and numbness, the Board finds that the manifestations of the Veteran's service-connected lower extremity radiculopathy disabilities are indeed wholly sensory-marked largely by pain, numbness, decreased sensation, and diminished reflexes.  As noted above, by regulation, when the involvement of the impairment is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The rating for "moderate" severity of the sciatic nerve (20 percent) has been in effect for both lower extremities for the entirety of the appeal period.  To the extent the RO awarded a higher rating for left lower extremity radiculopathy based on an examiner's description of his radiculopathy as severe at a March 2014 VA examination, the Board will not disturb this finding.  Nevertheless, a higher rating for either lower extremity, absent other symptoms, is not available.  Significantly, the Veteran has not been shown to have muscle atrophy at any time during the appeal period, which would warrant the assignment of a 60 percent rating.   

Thus, the evidence of record is against a finding that a disability rating greater than 20 percent for right lower extremity radiculopathy is warranted, or that a rating greater than 20 percent prior to March 28, 2014, and greater than 40 percent from March 28, 2014 to the present is warranted.  


III. TDIU prior to May 1, 2009

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a). If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. Id. 

The Veteran filed his increased rating claim for his low back disability in August 2006.  He perfected the appeal to the Board in March 2008.  During the appeal period, a September 2013 rating decision granted a TDIU, effective May 1, 2009. 
The Veteran contends that he is entitled to an earlier effective date. The Board took jurisdiction over the TDIU issue, as it was explicitly raised by the record and inextricably intertwined with the back claim.

With the award of an increased rating from 20 to 40 percent for the Veteran's low back disability from January 1, 2007 to January 1, 2009, the Veteran now meets the schedular requirements for a TDIU for all times during the appeal period prior to May 1, 2009.  The key question at issue is whether the Veteran's service-connected disabilities rendered him unable to secure and follow gainful employment prior to May 1, 2009.  For the following reasons, the Board believes that they did.  

The Veteran has consistently contended that he is prevented from performing substantially gainful employment due to his service connected back disability. He worked as a photographer during active duty for 20 years.  Post-service, he worked full-time as a photographer until 2005 (18 years). He stopped working full time in 2005, and underwent back surgery in August 2006. He asserts his service-connected back disability has caused him chronic pain and that his trade as a photographer requires a lot of standing, walking, lifting, and being, which is difficult to accomplish with the presence of these disabilities. See hearing transcript at 8. 

Of record is a letter received in November 2007 from the Veterans' private doctor. The letter states that the Veteran is "unable to stand for an extended length of time and is unable to walk even 50 feet without taking a break" and that "he is unable to perform any bending types of positions." The private physician also provided the opinion that the Veteran was "unemployable." See treatment record received November 20, 2007.

During an April 2008 VA examination, the Veteran reported last working as a photographer in October 2004. He further reported that due to his inability to bend, turn, twist and lift; he can no longer continue active employment.  See April 2008 VA examination at 2. 

Private treatment records received in April 2009 note that the Veteran was deemed unemployable in December 2008 due to his leg pain. The private doctor also noted that the Veteran continued to have a considerable amount of pain directly related to his service connected injury and determined that the Veteran is "is unlikely to become an employable person in the future and is permanently disabled."  

In September 2009, a private psychiatrist submitted a letter indicating that the Veteran had been under his care since November 2006 and that his multiple surgeries and ongoing orthopedic difficulties have aggravated the Veteran's panic disorder and PTSD.  The psychiatrist concluded, "All of these factors render the Veteran significantly impaired to the point where he should be considered totally and permanently disabled." See treatment record received September 14, 2009.

The Veteran submitted a VA Form 21-8940 in 2012 that shows he last worked for the Department of the Navy as a photographer (after military retirement) in 2005 and indicated that he lost 4 months due to his disability. Also, in a statement in support of claim received in September 2013, the Veteran provided that he retired early because the office was downsizing 	and that he could no longer meet the physical demand of the job.

Significantly, in a March 2014 report, a VA examiner opined that the Veteran became initially unemployable due to his service connected back disability with radiculopathy in June 2006. The examiner cited a June 2006 orthopedic note that stated the Veteran had intolerable back pain. 

The same examiner provided an addendum opinion in November 2015.  He opined that it is least as likely as not that the Veteran's service connected back condition with bilateral radiculopathy precluded him from obtaining and maintaining any form of substantially gainful employment consistent with his education and occupational background as a photographer.  The examiner provided the rationale that "the subsequent back surgeries after August 2006 provide substantial evidence that the Veteran's back condition progressively become worse." He further noted that almost all chronic back conditions especially those with a prior surgical history, are progressive in nature and deteriorate over time. A surgery may temporarily improve or alleviate the symptoms, but in the majority of cases symptoms return and may become worse as in the case of this Veteran.  The examiner further proved that the Veteran's low back condition caused severe pain with very limited range of motion and prevents him from lifting, carrying, pushing, pulling as well as limiting his ability to stand or ambulate.

The Board finds that all of the above evidence is entitled to significant probative value in support of the Veteran's claim.  In short, there is clear, credible, and probative medical and lay evidence in support of the claim for entitlement to TDIU.

In conclusion, the Board finds that the evidence supports the grant of entitlement to TDIU prior to May 1, 2009.  38 C.F.R. § 4.3.  The medical and lay evidence of record establishes that the combination of the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment during this time period.  Accordingly, the appeal is granted. 
ORDER

The assignment of a 40 percent rating, but no higher, for the Veteran's low back disability from January 1, 2007 to January 1, 2009, is granted.

The assignment of a rating higher than 40 percent from May 1, 2009 to the present for the Veteran's low back disability, is denied.  

The assignment of a rating higher than 20 percent for radiculopathy of the right lower extremity, is denied.

The assignment of a rating higher than 20 percent prior to March 28, 2014, and higher than 40 percent from March 28, 2014 to the present for radiculopathy of the left lower extremity, is denied.

A TDIU for the period prior to May 1, 2009, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


